DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/08/2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5, which depends on claim 1, includes a reference to “the smectite extruded sorbent” which has no antecedence basis in claim 1. 
Claim 20 in its entirety states, “The coated granular sorbent of claim 1 wherein the extruded sorbent pellet has a cold water solubles content of at least 20% by extruded sorbent pellet weight cold water-soluble binder in the.” This claim is indefinite as it ends with “in the” followed by a period.  

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5 and 15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 
Claim 5 fails to further limit claim 1 since claim 5 is expressing the same limitation regarding the bulk density relationship in different terms (i.e., less than vs. greater than). The essence of claim 5 is the same as the limitation listed under (b)(i) of claim 1. As such, claim 5 is properly rejected for failing to further limit claim 1.
Claim 15 fails to further limit claim 1 because claim 1 already requires the same claimed subject matter and adds nothing new. In the Remarks dated 03/08/2022, the Applicant argued that the modification claimed in claim 1 is broader than that which is claimed in claim 15 because “the modification of starch in the starch containing admixture … encompasses not only the cold water-soluble binder … by physical modification … but also by chemical modification during extrusion.” See page 12 of Remarks. This argument is unpersuasive for two reasons. First, the context of claim 1 where it states in point (a)(ii), “… the cold water-soluble binder formed of starch in the starch-containing material admixture modified during extrusion of the extruded sorbent pellet” indicates the only modification the claim is concerned with is physical modification and not chemical modification. That is because there is nothing in the claim that indicates that another material was added with binder to lead to any chemical alterations to it. Second, nothing in the specification or in the Applicant remarks indicate that the modification of claim 1 is anything other than the physical modification resulting from the extrusion process. As such, claim 15 is properly rejected for failing to further limit claim 1. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5, 9-17, 19-20, 47, 49-51, 56, 62, 65 and 66 are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Dixon et al. (US 2011/0185977).
Regarding claims 1-5, 9-17, 19-20, 47, 49-51, 56, 62, 65 and 66, Dixon teaches a coated sorbent granule comprising an extruded pellet, the pellet contains starch. The starch is known to contain amylopectin in an amount that falls within the claimed invention. The starch can be derived from cereal grain such as corn. See examples, claims, and ¶s 0022-67. The pellet is coated with bentonite, such as Na and Ca bentonite, or sepiolite. Id. Dixon teaches that the coating imparts a clumping property to the litter. See, e.g., ¶0042. The coating is bound to the surface of Dixon’s pellet via a binder, such as Id. Additional binder may or may not be added. See Id. 
Dixon is silent regarding: 
the water absorbency of the granule being at least three times its weight as claimed; 
the bulk density of the pellet relative to the outer shell;
the cold-soluble binder from the pellet being used as a binder to bind the bentonite to the pellet; and
the cold-soluble binder being formed of starch in the starch containing material and is modified during the extrusion of the pellet. 
Regarding the water absorbency and the bulk density requirements, since the claimed material in the pellet and in the coating are the same as in Dixon, and since the extrusion that takes place in Dixon under the same conditions as that stated in the instant specification, then Dixon’s granules must inherently possess the same water absorbency and bulk densities claimed. Specifically, claim 1 requires the pellet to have starch with cold water-soluble binder and Dixon teaches that the core has starch, which has amylopectin. See claims and ¶s 22-67. The instant specification requires the extrusion to take place at a temperature of at least 100 °C and under an extruder pressure of at least 900 pounds per square inch. See, e.g., ¶0093. Dixon teaches that the extrusion takes place at a pressure of about 1200 pounds per square inch and a temperature of about 1770 °C. See ¶s 22-67. As such, Dixon’s granules must inherently possess the same water absorbency and bulk density ratio as claimed. 
In re Brown. 173 USPQ 685, In re Fessman, 180 USPQ 324 and In re Marosi, 218 USPQ 289. In this case, Dixon’s starch can be sorghum, corn, and/or wheat, which is the same as the claimed starch. See examples, claims, and ¶s 22-67. The binder that is used to bind the coating can is that of the starch, which was extruded, thus is modified. Id. 
Alternatively, in case the bulk density of the pellet relative to the outer shell does not fall within the claimed range, one of ordinary skill in the art would have expected it overlap with or to be close enough so as to render the claimed invention obvious given the substantial overlap in the process step related to the bulk density used by Dixon is substantially the same as that used by the instant application as indicated above. See MPEP 2144.05.
Regarding the claim properties, since the granule of the prior art is the same as the claimed invention, it must possess the same properties. If it is not the same but is substantially similar to the claimed invention, then one of ordinary skill in the art would have expected to have substantially similar properties rendering the claimed invention obvious. 
Response to Arguments
Applicant's arguments filed on 03/08/2022 (“Remarks”) have been fully considered but they are not persuasive. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAYTHAM SOLIMAN whose telephone number is (571)270-7192. The examiner can normally be reached M-F 8:00-500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Walker can be reached on (571) 272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HAYTHAM SOLIMAN/             Primary Examiner, Art Unit 1736